516 U.S. 365116 S.Ct. 872134 L.Ed.2d 4
UNITED STATES of  America, Plaintiff,v.State of MAINE et al.  (Massachusetts Boundary Case)
No. 35, Original.
Supreme Court of the United States
Feb. 26, 1996.

1
on exception to the report of the special master


2
The joint motion for entry of a supplemental decree is granted.

SUPPLEMENTAL DECREE

3
The Court having, by its decision of February 25, 1986, adopted the recommendation of its Special Master that Vineyard Sound constitutes historic inland waters and overruled the exception of Massachusetts to the Report of its Special Master herein insofar as it challenged the Master's determination that the whole of Nantucket Sound does not constitute historic or ancient inland waters, and having, to this extent, adopted the Master's recommendations and confirmed his Report:


4
IT IS ORDERED, ADJUDGED AND DECREED as follows:


5
1. For the purposes of the Court's Decree herein dated October 6, 1975, 423 U.S. 1, 96 S.Ct. 23, 46 L.Ed.2d 1 (affirming the title of the United States to the seabed more than three geographic miles seaward of the coastline, and of the States to the seabed within the three geographic mile zone), the coastline of the Commonwealth of Massachusetts shall be determined on the basis that the whole of Vineyard Sound constitutes state inland waters and Nantucket Sound (with the exception of interior indentations which are described in paragraphs 2(c), (d) and (e) below) is made up of territorial seas and high seas.


6
2. For purposes of said Decree of October 6, 1975, the coastline of Massachusetts includes the following straight lines:


7
(a) A line from a point on Gay Head on Martha's Vineyard           (approximately 41x21'10"N, 70x50'07"W) to the           southwestern point of Cuttyhunk Island (approximately           41x24'39"N, 70x56'34"W);


8
(b) A line from a point on East Chop (approximately           41x28'15"N, 70x34'05"W) to a point on Cape Cod           (approximately 41x33'10"N, 70x29'30"W);


9
(c) A line from a point southeast of East Chop (approximately           41x27' 30"N, 70x33'18"W) to a point west           of Cape Pogue (approximately 41x25'06"N, 70x27'56"W) on           the island of Martha's Vineyard;


10
(d) A line from a point on Point Gammon on Cape Cod           (approximately 41x36'36"N, 70x15'40"W) to the           southwestern-most point of Monomoy Island (approximately           41x33'02"N, 70x00'59"W);  and


11
(e) A line from a point on the west coast of Great Island           (approximately 41x37'08"N, 70x16'15"W) to a point on           Hyannis Point on Cape Cod (approximately 41x37'27"N,           70x17'34"W).


12
3. The Court retains jurisdiction to entertain such further proceedings, enter such orders, and issue such writs as from time to time may be deemed necessary or advisable to effectuate and supplement the decree and the rights of the respective parties.


13
Justice SOUTER took no part in the consideration or decision of this motion and supplemental decree.